Berry Only Inc. 722B Kingston Road Toronto, Ontario M4E 1R7 December 20, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Jessica Kane Re: Acceleration Request Berry Only Inc. Registration Statement on Form S-1 File No. 333-168897 Dear Ms. Kane Berry Only Inc., as the registrant of the above-captioned registration statement, hereby respectfully requests that the registration statement be permitted to become effective at 3:00 p.m., Washington, D.C. time, on December 22, 2010, or as soon thereafter as is practicable. Berry Only Inc. acknowledges that: (i) should the Commission or the staff acting by delegated authority declare the above-captioned registration statement effective, it does not foreclose the Commission from taking any action on the filing; (ii) the action of the Commission or the staff acting by delegated authority in declaring the above-captioned registration statement effective does not relieve Berry Only Inc. from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) Berry Only Inc. may not assert the comments of the Commission and the declaration of the above-captioned registration statement’s effectiveness as a defence in any proceeding initiated by the Commission or any person under the United States’ federal securities laws. Please advise our corporate counsel, Karen A. Batcher, Esq. at (619) 475-7882, of any questions. Yours truly, /s/ David Guest David Guest President
